Citation Nr: 0911373	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  02-07 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection diabetes mellitus, Type 
II.

2.  Entitlement to service connection for blindness in right 
eye.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for mood swings and 
memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.  He served in Thailand from July 1966 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
diabetes mellitus, hypertension and blindness of the right 
eye.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for mood 
swings and memory loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during his service 
in Thailand.  

2.  The Veteran has current diabetes mellitus, type 2, which 
is present to a compensable degree.

3.  The Veteran's hypertension is not related to service, 
including a service connected disease or disability.

4.  The Veteran's blindness in his right eye is not related 
to service or to a service connected disease or disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006 & 2008).

3.  The criteria for service connection for blindness of the 
right eye are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 has been recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23353 (Apr. 30, 2008) (effective for claims pending on 
or after May 30, 2008).

The Veteran was sent a VCAA notice letter in June and 
September of 2001.  The letters provided him with notice of 
the evidence necessary to substantiate his claims, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the 
content of the letters provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran  status; 
(2) existence of a disability; (3) a connection between the 
Veteran 's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a Veteran .  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in June and September of 2001.  He 
did not receive VCAA notice on the fourth or fifth Dingess 
elements until March 2006.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that content-complying VCAA 
notice must be provided prior to an initial unfavorable 
decision by the RO.  Pelegrini II, 18 Vet. App. at 120.  

The June 2001 and September 2001 VCAA letters were sent prior 
to the RO's initial decision, but there was a timing 
deficiency with regard to the March 2006 letter.  This timing 
deficiency was cured, however, by readjudication of the 
claims in a May 2006 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 (Fed. 
Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in September 2000 and 
July 2001.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

VA has not obtained medical opinions as to whether 
hypertension or right eye blindness is secondary to the now 
service connected diabetes mellitus.  There is, however, no 
competent evidence that the claimed disabilities may be 
related to diabetes.  There is competent opinion as to the 
etiology of the right eye blindness.  Hence, further 
examination or opinion is not required.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A Veteran  who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  

Diseases associated with exposure to certain herbicide agents 
(listed under 
§ 3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.307(a)(6).  Type 2 diabetes (or diabetes 
mellitus) is one of the diseases associated with herbicide 
agents under § 3.309(e).  In order to be 
service-connected under 38 C.F.R. § 3.309(e), the diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Analysis

Diabetes Mellitus

The July 2001 VA examination as well as recent outpatient 
treatment records show that the Veteran has a diagnosis of 
diabetes mellitus, Type II, which requires him to be on a 
restricted diet and take oral hypoglycemic agent medication.  
Thus, the Veteran's diabetes manifests to a degree of 10 
percent or more since service.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

A Veteran  who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  

The Veteran essentially contends that he was exposed to 
herbicide and Agent Orange in Thailand.  Although, the 
Veteran has noted that he visited Vietnam briefly before 
going to Thailand, the evidence does not definitively show 
this.  In contrast, the evidence, including the Veteran's 
personnel records, overwhelmingly shows that the Veteran 
served in Thailand from July 1966 to September 1967.  
Furthermore, the Veteran claims that his exposure to Agent 
Orange was in Thailand and not in Vietnam.  Specifically, the 
Veteran explains that he used a handheld spraying device to 
defoliate the area around his camp in Thailand.  Since 
December 2001, the Veteran has consistently recounted his 
experience of using handheld spraying device in Thailand.  

There is one instance where the Veteran seems to contradict 
himself.  During the July 2001 VA examination for diabetes, 
the Veteran noted that he felt that his diabetes mellitus was 
due to Agent Orange exposure.  During the examination, the 
Veteran was asked if he handled Agent Orange, sprayed it or 
was sprayed directly with Agent Orange.  The Veteran replied 
that he had not handled Agent Orange, sprayed it or was 
sprayed by it.  At the end of the examination report, the 
examiner found that the Veteran's history of exposure to 
Agent Orange was questionable.  Since that time, the Veteran 
has continued to state that he used handheld sprayers with 
backpacks to clear the perimeter of his camp in Thailand.  

The Veteran has also stated that Agent Orange was stored in 
the supplies at his camp.  The Veteran is competent to 
provide the statements in which he indicated he was exposed 
to herbicides in Thailand.  The Board also finds the 
Veteran's statements as to exposure to herbicide exposure in 
Thailand to be credible since his reports of spraying 
herbicide have been fairly consistent.  

In addition to the Veteran's statements, the Department of 
the Air Force has provided a letter reporting that it could 
not find documented evidence of "Ranchhand" activity, 
storage of Agent Orange, or storage of C-123 aircraft used 
for herbicide activities for the time and place that the 
Veteran served in Thailand.  

The Department explained, however, that because commanders 
were at liberty to use herbicides for defoliation around 
their activities using either handheld or vehicle mounted 
units, with no accountability required, the Department did 
not have more specific information.  This statement did not 
contradict the Veteran's statements and it confirms that 
spraying herbicides with handheld units did in fact occur in 
Thailand, thus bolstering the Veteran's contention. 

The Veteran has also submitted several articles showing the 
use of herbicide and Agent Orange in Thailand. 

For these reasons, the Board finds that the evidence is at 
least evenly balanced on the issue of whether the Veteran was 
exposed to herbicides in Thailand.  The benefit-of-the-doubt 
doctrine requires that this issue be resolved in favor of the 
Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. at 55-56.  

Although the Veteran did not serve in Vietnam, the Board 
finds that the Veteran was exposed to herbicides in Thailand.  
The Veteran's diabetes mellitus is therefore service 
connected on a presumptive basis.  See 38 C.F.R. § 3.309(e)

Hypertension

The Veteran claims that his current hypertension is secondary 
to herbicide exposure.  Recent outpatient treatment records 
show a current diagnosis of hypertension.  

Although the Board has found that the Veteran was exposed to 
herbicides in service, hypertension is not a disease 
associated with exposure to herbicide agents.  Therefore, 
service connection can not be granted on a presumptive basis.

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the Veteran  from 
establishing direct service connection.  Stefl v. Nicholson, 
21 Vet App 120 (2007).

Service treatment records are negative for any clinical 
findings or diagnoses of hypertension.

Post-service treatment records do not show treatment for 
hypertension until March 2001.  During the Veteran's VA 
examination for diabetes mellitus in July 2001, he reported 
that he had been diagnosed as having hypertension ten years 
earlier.  The record does not contain evidence of 
hypertension until decades after discharge.

The articles submitted by the Veteran do not provide a link 
between his current hypertension and service.  Furthermore, 
service treatment and personnel records, along with VA and 
private post-service medical records, contain no competent 
evidence of a causal relationship or linkage between the 
Veteran 's hypertension and his active duty service.  
Therefore, in the absence of competent and credible medical 
evidence establishing a medical nexus between the Veteran 's 
current disability and his active service, service connection 
for hypertension on a direct basis must be denied.

The Veterans Benefits Administration has adopted rating 
manual provisions that require that service connection be 
granted for hypertension as secondary to diabetes mellitus, 
if hypertension was diagnosed after diabetic nephropathy.  
M21-1MR, Part III, Subpart IV, Chapter 4, Section F (Dec. 13, 
2005).  In this case, diabetic nephropathy has not been 
diagnosed.  There is no other competent evidence relating 
diabetes to the claimed hypertension.  Service connection is, 
therefore, not warranted on a secondary basis.  38 C.F.R. 
§ 3.310(a),(b). 

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), and the doctrine of reasonable doubt, but the weight 
of the evidence is against the claim.  Reasonable doubt does 
not arise and the claim is, therefore, denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Blindness of the Right Eye

The Veteran claims that blindness in the right eye is due to 
his herbicide exposure.  

Although the Board has found that the Veteran was exposed to 
herbicides in service, blindness is not per se, a disease or 
disorder associated with exposure to herbicide agents.  
Therefore, service connection can not be granted on a 
presumptive basis.  The question remains as to whether the 
evidence warrants the grant of service connection on a direct 
or other basis.  Stefl.

Service treatment records are negative for blindness in the 
right eye or trauma to the eye.  Service treatment records 
only note refractive error.  Refractive error is not 
considered a disease or disability for which service 
connection can be granted.  
38 C.F.R. § 3.303(c) (2008). 

A June 2000 private treatment record states that the Veteran 
was totally blind in his right eye due to an old archery 
injury.  During a September 2000 eye examination, the Veteran 
reported that his right eye was injured in an archery 
accident in 1988 or 1989.  In 1988, he had surgery on the eye 
and the lens was removed.  

The Veteran also reported that he had cataracts in the right 
eye.  The examiner noted that there was "evidence of 
diabetic retinopathy in either eye."  A February 2002 
private treatment record notes that the Veteran had an 
accident with bow affecting his right eye.  The physician 
opined that this catastrophic injury to the right eye 
rendered him with no light perception and evidence of optic 
atrophy on examination.  There was no mention of retinopathy 
in either eye.

The evidence shows overwhelmingly that the Veteran's 
blindness in the right eye is due to archery injury in the 
late 80's.  The Veteran has not contended, and there is no 
evidence showing, that this injury was in any way related to 
service.  

The Veteran claims that his cataracts of his right eye was 
due to diabetes.  Cataracts are a recognized complication of 
diabetes.  M21-1MR, Part III, Subpart IV, Chapter 4, Section 
F.  The record also contains the Veteran's report of a 
cataract; however, clinical evaluations have yielded no 
findings of a cataract in the right eye.  The Veteran, as a 
lay person would not be competent to attribute his symptoms 
to a cataract.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The comments of the September 2000 examiner could be read as 
reporting retinopathy, but the syntax of that report suggests 
that he actually meant to report that there was no 
retinopathy.  The findings of optic atrophy, the reports of 
injury causing blindness, and the fact that no other medical 
professional has found retinopathy, weighs against a finding 
of retinopathy.  Hence, service connection on the basis of 
diabetic retinopathy as secondary to diabetes is not 
warranted.

There is a medical opinion that states that the catastrophic 
injury to his right eye caused him to have no light 
perception in that eye.  There is no medical opinion 
attributing the blindness to cataracts, retinopathy or any 
other service related disease or disability.

For these reasons, the Board finds that preponderance of the 
evidence is against the claim and that service connection for 
the Veteran's right eye is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, as secondary to herbicide exposure, is granted.

Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for blindness of the right 
eye is denied.


REMAND

The Veteran claims that he has mood swings and memory loss 
are due to herbicide exposure.  The Veteran's last VA 
examination was conducted in September 2000.  At that time, 
the examiner determined that the Veteran did not have any 
type of mental disorder.  Since that time, the Veteran has 
been diagnosed with dysthymic disorder, post-traumatic stress 
disorder (PTSD) and a cognitive disorder.  The Veteran 
reported having nightmares and flashback of his military 
experiences.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Veteran has reported to VA examiners that his 
symptoms began in service.  An examination is needed to 
determine whether the symptoms are manifestations of an 
acquired psychiatric disability that is in turn related to 
service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The Veteran should be afforded a VA 
examination to determine the etiology of 
any current psychiatric disability.  The 
claims folder should be made available to 
the examiner for review and the examiner 
should note that such review was 
undertaken.  

The examiner should answer the following 
question:  Is it as likely as not (50 
percent probability or more) that any 
current manifested by mood swings or 
memory loss had its onset in service, or 
is otherwise due to a disease or injury 
in active service?  The reasons for all 
opinions should be included.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, including those in service, and 
his reports must be considered in the 
opinion.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued; before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


